UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K /A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 10 , 201 5 RANGEFORD RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 000-54306 777-116182 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 556 Silicon Drive, Suite 103 Southlake, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: ( 648-8062 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐
